UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4137


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ZACHARY WILLIAM SANDERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:06-cr-253-D-1)


Submitted:    December 16, 2008            Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Long, POYNER & SPRUILL LLP, Raleigh, North Carolina,
for Appellant.    Anne Margaret Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zachary William Sanders pled guilty to one count of

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924 (2006); one count of possession with

intent to distribute a quantity of cocaine base, in violation of

21 U.S.C. § 841(a)(1) (2006); and one count of possession of a

firearm in furtherance of a drug trafficking crime, in violation

of   18   U.S.C.    § 924(c)(2006).                 After    application        of    a    career

offender enhancement, U.S. Sentencing Guidelines Manual (“USSG”)

§ 4B1.1 (2007); an additional two-level enhancement because the

firearm    was     stolen,       USSG   § 2K1.1(b)(4)(A);             and   a    three-level

reduction for acceptance of responsibility, USSG § 3B1.1(b), the

district court sentenced Sanders to 276 months’ imprisonment.

Sanders’     counsel       has    filed     a       brief     pursuant      to       Anders      v.

California,      386   U.S.       738   (1967),        stating       that   there          are   no

meritorious        grounds        for     appeal,           but     questioning           whether

sentencing       Sanders     as    a    career        offender      violated         his    Sixth

Amendment rights, and whether Sanders’ sentence was reasonable.

Sanders was advised of his right to file a pro se brief, but has

failed to do so.       We affirm.

            Sanders        does     not    dispute           that     he    satisfies            the

requirements for career offender status, and his claim that such

classification violates his constitutional rights fails.                                    As we

previously have held, the application of the career offender

                                                2
enhancement is properly predicated upon prior convictions found

by   a   sentencing        judge    where,       as     here,       the     relevant    facts

supporting the enhancement are undisputed, making it unnecessary

for the court to resolve disputed issues of material fact.                                  See

United States v. Collins, 412 F.3d 515, 521-23 (4th Cir. 2005);

see also United States v. Cheek, 415 F.3d 349, 352-53 (4th Cir.

2005).

            We review the sentence imposed upon Sanders by the

district     court     for     reasonableness,                applying       an    abuse     of

discretion standard.           Gall v. United States, 128 S. Ct. 586,

597-98 (2007); United States v. Pauley, 511 F.3d 468, 473-74

(4th Cir. 2007) (discussing procedure district court must follow

in sentencing).        Although Sanders contends that his sentence is

unreasonable,        the    record       reflects           that    the     district    court

properly determined the advisory and statutory guideline range,

considered    the     relevant       sentencing         factors        set    forth    in    18

U.S.C.A.    § 3553(a)       (West     2000       &    Supp.        2007),    and   sentenced

Sanders within a correctly calculated guideline range.                                 As the

district     court     complied      fully           with     the    constitutional         and

statutory     requirements          in     imposing           Sanders’       sentence,       we

conclude that the sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Sanders’ conviction and sentence.

                                             3
This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.      If the client requests that a petition be

filed,   but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on the client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                    4